Citation Nr: 1622296	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right eye surgery.

2.  Entitlement to an evaluation in excess of 60 percent for status post bilateral cataract extraction and glaucoma residuals inactive chorioretinitis. 

3.  Entitlement to extension of a temporary total disability rating beyond June 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1956 to December 1959.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran filed a December 2008 increased rating claim for his service-connected bilateral eye disability.  During the course of the appeal, the Veteran specified that he sought to file a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 following his May 2008 VA right eye surgery.  This issue has since been adjudicated by the AOJ and is on appeal.

The May 2009 rating decision on appeal awarded a temporary evaluation under the provisions of 38 C.F.R. § 4.30 from May 3, 2008 to June 30, 2008, with a 40 percent evaluation thereafter.  A subsequent April 2014 rating decision granted an increased evaluation of 60 percent effective July 1, 2008.  As will be discussed below, the Veteran has indicated that he is satisfied with the 60 percent evaluation, but believes that the temporary evaluation under § 4.30 should be extended beyond June 30, 2008.  The Board considers this to be part of rating claim, but has spilt the issues as dictated above for clarity.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In various rating decisions, the AOJ granted service connection for status post bilateral cataract extraction and glaucoma residuals with inactive chorioretinitis. 

2.  In November 2014, prior to the promulgation of a decision in the appeal, the Veteran expressed satisfaction with the 60 percent evaluation and a desire to withdraw the issue of entitlement to an evaluation in excess of 60 percent for bilateral cataract extraction and glaucoma residuals with inactive chorioretinitis.

3.  Post-operative residuals of the Veteran's May 2008 right eye surgery necessitated convalescence to July 31, 2008.


CONCLUSIONS OF LAW

1.  There is no question of law or fact involving the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for residuals of eye surgery; the appeal is moot. 38 U.S.C.A. § 7105(d)(5)  (West 2014).

2.  The criteria for withdrawal by the Veteran of the appeal pertinent to the issue of entitlement to an evaluation in excess of 60 percent for bilateral cataract extraction and glaucoma residuals with inactive chorioretinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for entitlement to an extension to July 31, 2008, for a temporary total evaluation based on surgical treatment necessitating convalescence have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The Veteran contends that he is entitled to compensation for additional disability due to the Veteran's May 2008 VA eye surgery, or, in the alternative, compensation for these disabilities under the provisions of 38 U.S.C.A. § 1151.

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, in the same matter as if such additional disability was service connected, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In this case, the Veteran has been previously awarded service connection (compensation) for bilateral cataract extraction, glaucoma, and residuals of inactive chorioretinitis.  The May 2008 VA surgery on his right eye was to address the issues for which he is already service-connected.  There is no indication that the surgery resulted in additional disability for which he is not already service-connected.  Accordingly, he is already in receipt of compensation for the disabilities he also claimed pursuant to 38 U.S.C.A. § 1151  and can receive no further benefit.

Therefore, the Veteran's appeal for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for an eye disability is moot, as the benefits sought on appeal have already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as they have been granted, the appeal with respect to the issue is dismissed.  38 U.S.C.A. § 7105(d)(5).

Stated differently, because service connection (compensation) has been granted, there is no actual or potential benefit that could arise by addressing 38 U.S.C.A. § 1151.  The Court's holding in Mintz is correct and controlling.  Mintz v. Brown, 6 Vet. App. 277 (1994).

II.  Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issues of entitlement to an evaluation in excess of 60 percent for status post bilateral cataract extraction and glaucoma residuals inactive chorioretinitis.  In that regard, the Veteran indicated on his November 2014 Form 9 Substantive Appeal that he is satisfied with the 60 percent evaluation, and specified that his disagreement is with respect to an extension of the temporary total evaluation.  Consequently, the Board finds that the Veteran has withdrawn his appeal with respect to an increased evaluation, other than his claim for an extension of the temporary total evaluation under the provisions of 38 C.F.R. § 4.30.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Temporary Total Evaluation

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The Veteran was notified in January 2009 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf. Along with subsequent letters, the Veteran was notified of the criteria for a temporary total evaluation for convalescence, pursuant to the provisions of 38 C.F.R. § 4.30.

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination subsequent to his May 2008 surgery in April 2009.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

 Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

 Analysis 

A May 2009 rating decision granted a temporary convalescent evaluation of 100 percent for the period from May 3, 2008 to June 30, 2008, based on the Veteran's May 2008 surgery for his service-connected right eye condition.  The Veteran contends that his 100 percent evaluation should be continued past June 30, 2008.  Specifically, the Veteran has alleged that he was essentially blind after the May 2008 surgery and that his condition required subsequent surgeries with a private provider in June 2008 and October 2008.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3). 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Veterans Appeals  (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, at 430. 

In a November 2008 statement, the Veteran reported that two days after his May 2008 right eye surgery he was completely blind.  He stated that the VA referred him to a private eye and ear hospital.  The Veteran reported undergoing several additional procedures at the private hospital over the coming weeks.  His vision apparently returned before he underwent another surgery in June 2008, as recommended by the private physicians.  His vision again returned to normal, prior to the private physicians recommending another surgery in October 2008.  The Veteran reported that two weeks after this surgery his vision was pretty much back to normal.

A May 2008 VA post-surgery treatment note reported activity restrictions and eye protection at all times and shield at night.

There is a May 2008 request for outpatient services of record for the period from May 5, 2008 to June 5, 2008.  A follow-up authorization remark documents approved follow-ups in June 2008 and July 2008 and approved surgery in November 2008.

A June 2008 VA treatment record notes the Veteran's vision in his right eye was slowly returning after the May 2008 surgery.  It was noted that the Veteran is blind in his left eye.  

The Veteran has submitted extensive private treatment records which document treatment for the period prior to and after the original May 2008 surgery.  An October 2008 pre-operative private treatment note indicates that the Veteran will undergo surgery on his right eye.  It states that the Veteran has optic nerve damage and vision loss from glaucoma.  Prior treatment has not achieved expected results.  The treatment records provide multiple visual acuity testing results.  The Board will duplicate the results for the right eye provided from May 2008 to December 2008 below.  As noted throughout private and VA treatment records for the entire period, vision in the left eye was minimal throughout.  Some results were taken with correction "CC" and some were taken without correction "SC."

5/12/2008
SC 20/40
5/15/2008
SC 20/200
5/19/2008
CC 20/200
5/22/2008
SC 20/400
5/29/2008
SC 20/400
6/5/2008
SC 20/80-1
6/12/2008
SC 20/80-1
6/19/2008
CC CF Face (counting fingers)
6/23/2008
SC HM (hand motion)
7/10/2008
SC CF Face
7/14/2008
SC CF Face
7/28/2008
SC 20/70
8/4/2008
SC 20/70
8/25/2008
CC 20/80-2
9/4/2008
CC 20/70+2
10/30/2008 
SC 20/100
11/6/2008
SC 20/200
11/20/2008
SC 20/200
12/4/2008
SC 20/50

The Veteran submitted a February 2009 statement that was largely duplicative of his November 2008 statement.

An April 2009 VA examination documented corrected visual acuity of the right eye at 20/30 and the left eye 20/150.

A May 2014 VA treatment note documented the Veteran's right eye surgery and that the recovery was complicated by his poor vision in the left eye.  The examiner noted that the ultimate repair and recovery from the surgery in the right eye was very good, but that during recovery the Veteran was essentially blind.

The Veteran's November 2014 Form 9 Substantive Appeal was largely duplicative of his previous statements. 

In light of a review of the record, the Board finds that an additional month of a temporary total evaluation for convalescence is appropriate under the provisions of § 4.30 (a)(1).  VA treatment records and private medical records are largely silent as to the time needed for convalescence and do not provide any indication as to the Veteran's employment status during this period.  Regardless, the Board finds that a review of the Veteran's documented visual acuity indicates that vision in his right eye was severely impaired until at least July 14, 2008, as represented by a private medical records documenting the Veteran being limited to counting fingers with the right eye at his face.   

To the extent that the Veteran argues that additional convalescence is required beyond July 31, 2008, as now granted by the Board, the more probative evidence, specifically objective visual acuity testing, shows improvement of his vision in the right eye.  The May 2014 VA examiner concluded that the Veteran's recovery of the right eye was actually very good.  There is simply no evidence of record that suggests a further extension beyond July 31, 2008 of the Veteran's temporary total evaluation is warranted.   Although the Veteran continued to experience visual impairment of the right eye beyond July 31, 2008, the evidence reflects that the surgical procedure did not (1) result in incompletely healed surgical healed wounds, stumps or recent amputations; (2) require therapeutic immobilization of one major joint or more; (3) necessitate house confinement or the use of a wheelchair or crutches; or (4) necessitate immobilization by cast.  A temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continues to be symptomatic following surgery.  The appropriate schedular rating is intended to cover this situation and as previously noted, the Veteran has indicated that he is content with the 60 percent evaluation. 
Resolving reasonable doubt in the Veteran's favor, the Board finds that any extension of the Veteran's temporary total evaluation under the provisions of 38 C.F.R. § 4.30 to July 31, 2008 is appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, the Board concludes that the preponderance of the evidence is against an extension of a total disability evaluation for convalescence beyond July 31, 2008.  In reaching this determination, the Board has carefully considered the Veteran's contentions and the application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for additional right eye disability is dismissed.

The appeal as to the claim of entitlement to an evaluation in excess of 60 percent for status post bilateral cataract extraction and glaucoma residuals inactive chorioretinitis is dismissed.

An extension of a temporary total disability rating for convalescence to July 31, 2008, but not longer, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


